Citation Nr: 1629631	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously characterized as a bipolar disorder/depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to May 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The June 2007 rating decision denied service connection for a bipolar disorder/depression and the October 2009 rating decision denied service connection for PTSD.  The Veteran perfected an appeal as to both decisions.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In April 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.

In a May 2012 decision, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Memorandum Decision ordered the prior decision be vacated and remanded the matter to the Board for further action consistent with the decision.

In February 2014 and April 2015, the Board again remanded the case to the RO for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in November 2014.  There, he reported receiving Supplemental Security Income (SSI) from the Social Security Administration (SSA) for bipolar disorder.  Further, in a recently obtained VA treatment record dated May 2002, the Veteran reported that he was receiving Social Security Disability Income (SSDI).

It appears that the Veteran is receiving SSA disability benefits due to a psychiatric disorder.  To date, VA has not attempted to obtain SSA records.  As SSA records are potentially pertinent to his claim for service connection, such records should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  Further, given that several older treatment records are either missing or have been destroyed, it is possible that SSA records may contain some of those potentially relevant treatment records.  Thus, remand is necessary to attempt to obtain outstanding SSA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Request from Social Security Administration copies of all determinations and medical records used in the determinations.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be afforded the opportunity to furnish such records directly to Social Security Administration or to the AOJ.  All records/responses received must be associated with the claims file.

2. Then, readjudicate the issue on appeal. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

